Exhibit 10.2


AMENDMENT NUMBER 3 TO
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
THIS AMENDMENT NUMBER 3 TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT,
dated as of October 28, 2016 (this “Amendment”), is entered into by and among
FOUNTAIN CITY FINANCE, LLC, a Delaware limited liability company (the
“Seller”),WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association
(“Wells Fargo”), as a Bank and as the agent (the “Agent”), DST SYSTEMS, INC., a
Delaware corporation (“DST Systems”), as the Parent and the Servicer and each of
the parties named on the signature pages hereof as Originators. Capitalized
terms used and not otherwise defined herein are used as defined in the
Receivables Purchase Agreement (as defined below).
WHEREAS, the parties hereto entered into that certain Amended and Restated
Receivables Purchase Agreement, dated as of May 15, 2014 (as amended through the
date hereof, the “Receivables Purchase Agreement”); and
WHEREAS, the parties hereto desire to amend the Receivables Purchase Agreement
in certain respects as provided herein;
NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:
Section 1.Amendments. Effective as of the Effective Date (as defined below),
clause (e) of the definition of “Concentration Limit” is hereby amended and
restated in its entirety to read as follows:
(e) with respect to the percentage of the Net Eligible Receivables Outstanding
Balance comprised of the aggregate Outstanding Balance of Eligible Receivables
owing from the 4 Largest NR/NIG Obligors -- other than any Special Obligor (as
defined in the Fee Agreement) -- and their Affiliated Obligors, 15.0% of the Net
Eligible Receivables Outstanding Balance.
SECTION 2.    Effective Date. This Amendment shall become effective as of the
date (the “Effective Date”) on which the last of the following shall occur: (a)
this Amendment shall have been executed and delivered by a duly authorized
officer of each party hereto, (b) the second amended and restated Fee Agreement,
dated as of the date hereof, shall have been executed by all parties thereto,
and (c) Seller shall have paid the reasonable fees and disbursements of Barnes &
Thornburg LLP in connection with the Purchase Agreement, this Amendment and the
second amended and restated Fee Agreement.
SECTION 3.    Miscellaneous.
(a)    References in Receivables Purchase Agreement. Upon the effectiveness of
this Amendment, each reference in the Receivables Purchase Agreement to “this
Agreement”, “hereunder”, “hereof', “herein”, or words of like import shall mean
and be a reference to the Receivables Purchase Agreement as amended hereby, and
each reference to the Receivables Purchase Agreement in any other Transaction
Document or any other document, instrument or agreement, executed and/or
delivered in connection with any Transaction Document shall mean and be a
reference to the Receivables Purchase Agreement as amended hereby.
(b)    Effect on Receivables Purchase Agreement. Except as specifically amended
hereby, the Receivables Purchase Agreement shall remain in full force and
effect. This Amendment shall not constitute a novation of the Receivables
Purchase Agreement, but shall constitute an amendment thereof.
(c)    No Waiver. The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of any Person under
the Receivables Purchase Agreement or any other document, instrument or
agreement executed in connection therewith, nor constitute a waiver of any
provision contained therein.
(d)    Fees and Expenses. The Seller and DST Systems agree to pay all costs,
fees, and expenses (including, without limitation, reasonable attorneys' fees
and time charges of attorneys) incurred by the Agent and/or the Investor in
connection with the preparation, execution and enforcement of this Amendment.
(e)    Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.
(f)    Counterparts. This Amendment may be executed in any number of
counterparts, and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page by facsimile or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Amendment.
(g)    Headings. The descriptive headings of the various sections of this
Amendment are inserted for convenience of reference only and shall not be deemed
to affect the meaning or construction of any of the provisions hereof.
(h)    Amendments. This Amendment may not be amended or otherwise modified
except as provided in the Receivables Purchase Agreement.
(i)    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.
SELLER:
FOUNTAIN CITY FINANCE, LLC




By:   /s/ Gregg. Wm. Givens         
   Name: Gregg Wm. Givens
   Title: President and Treasurer


PARENT:
DST SYSTEMS, INC.




By:    /s/ Gregg. Wm. Givens         
   Name: Gregg Wm. Givens
   Title: Senior Vice President, Chief Financial Officer and Treasurer


SERVICER:
DST SYSTEMS, INC.




By:    /s/ Gregg. Wm. Givens         
   Name: Gregg Wm. Givens
   Title: Senior Vice President, Chief Financial Officer and Treasurer







ORIGNATORS:
DST SYSTEMS, INC.
DST OUTPUT, LLC
DST OUTPUT CENTRAL, LLC
DST OUTPUT EAST, LLC
DST OUTPUT WEST, LLC
DST TECHNOLOGIES, INC.
DST MAILING SERVICES, INC.
DST OUTPUT ELECTRONIC SOLUTIONS, INC.
DST WORLDWIDE SERVICES, LLC
DST RETIREMENT SOLUTIONS, LLC
ARGUS HEALTH SYSTEMS, INC.
DST HEALTH SOLUTIONS, LLC
DST BROKERAGE SOLUTIONS, LLC
NEWKIRK PRODUCTS, INC.
LTM PUBLISHING, INC.
MCKAY HOCHMAN CO., INC.
THIRD PARTY EDUCATIONAL SYSTEMS, INC.
LATERAL GROUP NA, LLC
DST HEALTHCARE HOLDINGS, INC.
ALPS ALTERNATIVE INVESTMENT SERVICES, LLC




By:   /s/ Gregg. Wm. Givens         
   Name: Gregg Wm. Givens
   Title: Treasurer









[Signatures continued on next page]
 



AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent




By:   /s/ William P. Rutkowski      
   Name: William P. Rutkowski
   Title: Vice President


BANK:
WELLS FARGO BANK, NATIONAL ASSOCIATION,




By:    /s/ William P. Rutkowski      
   Name: William P. Rutkowski
   Title: Vice President


 
 
 
 
 
 
 
 



[End of Signatures]


1

